DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims

Applicant’s remarks in the reply filed on 03/23/2022 are acknowledged. 
Applicants arguments are found persuasive and accordingly, the previous 103 rejection is withdrawn. 
The claims 1-6 are canceled. 
Based on the above reasons of record, the claims 7-16 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas M. Finetti on 06/01/2022.
The application has been amended as follows: 
Cancel claims 1-6. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The cited art differs with respect to ‘m’ and ‘n’ variables in the claimed building block. Claim requires m=2 or 3, and n=2-24, whereas prior art teach m=4 and n=1. Though the lengths of -CH2- chains can be tunable to variable lengths, but applicants showed unexpected results for their claimed building blocks. 
Applicants noticed that a cleavable linker with n = 1 is not suited since side reactions occurred during solid phase peptide synthesis (i.e. ester cleavage). However, cleavable linkers with n = 2 and n = 3 were compatible with solid phase peptide synthesis and yielded the desired linker-containing peptides, which could be cleaved under mild alkaline conditions. The specification further provides that the claimed linkers having 2 or 3 methylene groups are stable and so not form 6-membered diketopiperazine side products. 
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658